Title: From Thomas Jefferson to Montmorin, [ca. July 1788]
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de


          
            
              Sir
            
            [ca. July 1788]
          
          I have the honor to inclose for your Excellency’s information a letter I have received from a person in London on the subject of the act lately passed by the British parliament for the encouragement of their whale fishery, as also the act itself. The writer of the letter is in a situation to know tolerably well what passes. He is attentive and worthy of credit. This act has two distinct objects. 1. To enable their fishermen by enormous bounties to undersell those of all other nations. 2. To present to the American fishermen a counter-invitation to come and settle at the new fishery they are endeavoring to establish on the Western coast of Scotld. rather than at Dunkirk. On the first subject I would beg leave to observe that the premiums given by the British government to their fishermen en-able them to undersell even in the ports of France the French fishermen who are aided by smaller premiums and the Americans who are aided by their poverty alone, and that there is reason to believe that the present supplies of oil now coming from England into France are made partly at least at the risk of that government with a view to beat down the French and American competition and to usurp to themselves the sole possession of that nursery of seamen. These two advantages of premium and government security operate against the fishermen of France. There is a third which affects the Americans alone; British whale oil being liable in the ports of France to pay a duty ad valorem, they do in fact by the means of false estimates, introduce their oil for about one half or two thirds of the fixed duties paid by Americans.
          Do the Commercial treaties of France permit an exclusion of all European whale oil from her ports? This would affect the Hanse towns in name only, because they meddle little in the whale fishery, and could willingly accept a light equivalent. It would affect capitally the English and Dutch, whose marine it does not seem the interest of this country to aliment. If their whale oil cannot be excluded, altogether would not this purpose, and many others of great value be effected by a general law, subjecting merchandize of every nation and of every nature to pay additional duties in the ports of France, exactly equal to the premiums given on the same merchandize by their own nation? This would not only counterwork the effect of premium in the instance of their whale oils, but defeat their whole system of Drawbacks by the aid of which  they make themselves the center of commerce for all the world. It is for the wisdom of his majesty’s ministers to judge whether the remedies here suggested, or any other can be applied to this evil. There seems to be real cause at present to apprehend that this manoeuvre of the British government will be succesful and will enable their fishermen to supplant both the French and Americans in the ports of France. The British oil comes at this moment in sufficient quantities to supply your demands and it undersells both the French and american fisheries which therefore lie in the ports unsold.
          While false estimates encourage the English competition on one hand, false constructions of the law by the officers of the Douanes oppress that of the Americans on the other. The Hanseatic treaty uses these terms, ‘Huiles et graisses de baleine, et d’ autres poissons embarquer du poids de 520. livres, 7 livres 10 sols ensemble les sols pour livre,’ by which clearly 520 ℔. of oil were to pay but 7.₶ 10 and the sols per livre. The letter of M. de Calonnes promised us ‘la meme moderation de droits dont jouissent les villes Anseatiques.’ This then was professedly the basis on which the arret of Dec. 29 1787. was formed. But unfortunately and undesignedly that happened to vary the expression, thus ‘les huiles de baleine &c. des E. U. d’Amerique continueront a n’etre soumis qu’a un droit de 7.₶ 10 par barrique du poids de 520 livres.’ And the officers of the douane find in this mode of expression a pretext for making us pay the same duties on the weight of the wood in which the oil is contained. This raises the duties in fact to upon 520 ℔ of oil.
          When the Arret of Dec. 29. 1787 gave us the right of entrepot in the ports of France for all our productions indefinitely, the merchants of France expressed fears that this might cover a contraband introduction of American codfish. No difficulty was made therefore of withdrawing the right of entrepot from our Codfish. As there was no fear, nor foundation for fear as to any other article, it was not supposed any other would participate of the exclusion. But the draughtsman of the Arret of Feb. 22. 1788. has extended it to all the produce of the American fisheries, so that this privilege is now denied to our Whale oil, and the resource of reexportation is taken from our oil merchants when they find, as at the present moment, that they cannot obtain here a living price for that article. I do not suppose it was the intention of government that the arret of February 22. should exclude from the entrepot anything but Codfish. 1. Because at the Conferences at which I was permitted  the honour of attending the merchants asked the exclusion against no other article. 2. Because government has shewn a uniform disposition to encourage the introduction of our whale oil for the consumption of this country. And 3. because as to that which would be for the consumption of other countries, I apprehend they would rather invite than forbid a temporary deposit of it in their ports, for the same reason for which they would wish to see their ports become the entrepot for the exchange of all our productions and for those of the whole earth, could the whole earth be brought to exchange their pr[oductions] in their ports rather than in London, Lisbon, Amsterdam, and other places where those exchanges are now made. While his Majesty’s ministers therefore shall be attentive to this subject, I will take the liberty of asking such an explanation of the Arret of Dec. 29. as may prevent this false construction which makes us pay duty on the weight of our casks as if they were oil, and of that of Feb. 22. as may restore to this article the right of entrepot, which I never understood either the government or their merchants wished to take from it, and of which it has real need so long as it is obliged to meet another foreign nation on such unequal ground.
        